   8:20-cv-00220-BCB-SMB Doc # 18 Filed: 11/05/20 Page 1 of 2 - Page ID # 83




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

TIMOTHY J. WILEY,

                        Plaintiff,                                      8:20-CV-220

        vs.
                                                            MEMORANDUM AND ORDER
AUSTIN, SS2 Employee, in Individual
Capacity; TERRI, Unit Manager, in Individual
Capacity; DREW ENGLISH, Compliance Team,
in Individual Capacity; DON WHITMAR,
Compliance Team, in Individual Capacity;
VICTOR, Therapist, in Individual Capacity;
MIKE EPPEMAN, Social Worker, in Individual
Capacity; and JAKE, SS2, in Individual
Capacity;

                        Defendants.


       This matter comes before the Court on Plaintiff’s, Timothy Wiley’s, requests for a

temporary restraining order. Filing 16, Filing 17. The Court denies Wiley’s motions.

       Wiley has filed what he terms a joint “Request to Amend Complaint and to Place a

Temporary Restraining Order on New and Previously Summoned Defendants.” Filing 16. To the

extent it relates to a request for a temporary restraining order, Filing 16 states that Wiley believes

numerous defendants have a conflict of interest in continuing to have contact with Wiley. Filing

16 at 1. Wiley requests that Defendants “Austin and others” be put “on a different unit [at the

Norfolk Regional Center] to thus prevent retaliation or a conflict of interest.” Filing 16 at 1.

       Subsequently, Wiley filed a second motion, reiterating his request for a restraining order.

Filing 17. After restating his concern that Defendants have a conflict of interest, he requests that

“a temporary order of some kind be made to prevent interaction or contact on any level” with




                                                  1
   8:20-cv-00220-BCB-SMB Doc # 18 Filed: 11/05/20 Page 2 of 2 - Page ID # 84




Defendants. Filing 17 at 1. Both of Wiley’s requests, like his Amended Complaint, are signed but

not stated under oath or notarized. See Filing 8, Filing 16, Filing 17.

       Under Federal Rule of Civil Procedure 65, the Court is authorized to issue a temporary

restraining order without notice to the adverse party only if:

       (A) specific facts in an affidavit or a verified complaint clearly show that immediate
       and irreparable injury, loss, or damage will result to the movant before the adverse
       party can be heard in opposition; and

       (B) the movant’s attorney certifies in writing any efforts made to give notice and
       the reasons why it should not be required.

Fed. R. Civ. P. 65(b).

       Wiley’s requests for a temporary restraining order fail under the first prong and the Court

need not analyze them further. Neither of Wiley’s motions purporting to request a temporary

restraining order are set forth in affidavit form, nor is his Amended Complaint verified.

Accordingly, the Court cannot rely on his assertions to assess whether an immediate and

irreparable injury, loss, or damage will occur. Fed. R. Civ. P. 65. Accordingly, Wiley’s motions

seeking a temporary restraining order are denied.

       IT IS ORDERED:

   1. Filing 17 is denied in its entirety;

   2. Filing 16 is denied to the extent it seeks a temporary restraining order; and

   3. The remaining request(s) contained in Filing 16 are referred to the magistrate judge for

       resolution.

       Dated this 5th day of November, 2020.
                                                      BY THE COURT:


                                                      ___________________________
                                                      Brian C. Buescher
                                                      United States District Judge

                                                  2
